UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-173702 Excel Corporation (Exact name of registrant as specified in its charter) Delaware 27-3955524 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 595 Madison Avenue, Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:212-377-0100 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o As of May 20, 2013, there were 65,201,223 shares of Company’s common stock, par value $0.0001 per share, issued and outstanding. EXCEL CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Consolidated Statements of Operations for 3 months ended March 31, 2013, 3 months ended March 31, 2012,and from inception, November 13, 2010until March 31, 2013 2 Consolidated Statements of Changes in Stockholders' Equity from inception, November 13, 2010until March 31, 2013 3 Consolidated Statements of Cash Flows for 3 months ended March 31, 2013, 3 months ended March 31, 2012,and from inception, November 13, 2010until March 31, 2013 4 Notes to Unaudited Consolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 Overview 14 Results of Operations 15 Liquidity and Capital Resources 15 Significant Accounting Policies 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION 18 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURE 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 Ex-31.1 Ex-31.2 Ex-32.1 Ex-32.2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Balance Sheet March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid Expenses - Notes receivable Accrued interest on note receivable Total current assets Other Assets Security Deposits - License agreements Total other assets Total Assets LIABILITIES Current Liabilities Accounts payable Accrued Payroll and Payroll Liabilities - Other Accrued Liabilities - Notes payable Corporate taxes payable - Shares subject to mandatory redemption Total current liabilities STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value, 200,000,000 shares authorized 65,201,223 and 31,523,745 issued and outstanding as of March 31, 2013 and December 31, 2012 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. 1 Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Statement of Operations (Unaudited) Three Months Ended From Inception November 13, 2010 March 31, through March 31, 2013 Revenues Service Fee Income - Total Income - Cost of Sales Cost of Sales - - - Total Cost of Sales - - - Gross Profit - Sales, General and Administrative Expense Total SG&A Expense Net loss before other income and income taxes ) ) ) Other Income Gain on sale of note receivable - - Referral fee income - - Interest income - Total other income - Other Expense Loss on acquisition of subsidiary Total other expense - Net income (loss) before income taxes ) ) ) Income Taxes Current - Deferred - - - Total income taxes - Net income (loss) $ ) $ ) $ ) Loss Per Share Basic $ ) $ ) $ ) Diluted Weighted Average Shares Outstanding Basic Diluted See notes to unaudited consolidated financial statements. 2 Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Statement of Stockholders’ Equity (unaudited) From November 13, 2010 (Date of Inception) to March 31, 2013 Deficit Preferred Stock Common Stock Additional Paid-in Accumulated During the Shares Amount Shares Amount Capital Development Stage Balance, November 13, 2010 $ $
